                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOSEPH A. KURTZ,

                   Plaintiff,                             8:18CV334

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
JARED PLOG, and GINA BALDWIN,

                   Defendants.

      Plaintiff Joseph A. Kurtz, a frequent filer in this court, filed his Complaint
on July 16, 2018. (Filing No. 1.) He has been given leave to proceed in forma
pauperis. (Filing No. 5.) The court now conducts an initial review of Kurtz’s
Complaint to determine whether summary dismissal is appropriate under 28 U.S.C.
§ 1915(e)(2).

                        I. SUMMARY OF COMPLAINT

      Kurtz names Jared Plog, the janitor of Kurtz’s apartment complex, and Gina
Baldwin, a resident of the same apartment complex, as defendants in this action.
Liberally construed, Kurtz also sues “Warren House,” a corporation. (Filing No. 1
at CM/ECF p. 4.) Kurtz alleges “[n]o apartment repair of any kind done after
recieving [sic] written notice [and] [a]lso had water damage which [Kurtz] cleaned
up himself [on] 07-03-2018.” (Id. at CM/ECF p. 3.) Kurtz seeks “$3414.00 for last
six months informed Warren House of repairs yet, nothing was done.” (Id. at
CM/ECF p. 4.)

      II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

     The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court
must dismiss a complaint or any portion of it that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).

                         III. DISCUSSION OF CLAIMS

       In evaluating Kurtz’s claims, the court must determine whether subject-
matter jurisdiction is proper. See Fed. R. Civ. P. 12(h)(3) (“If the court determines
at any time that it lacks subject-matter jurisdiction, the court must dismiss the
action.”). Furthermore, a plaintiff must sufficiently state a claim for relief that
contains, “a short and plain statement of the grounds for the court’s jurisdiction,
unless the court has jurisdiction and the claim needs no new jurisdictional
support.” Fed. R. Civ. P. 8(a)(1). Here, Kurtz alleges that the basis for the court’s
jurisdiction is a federal question. (See Filing No. 1 at CM/ECF p.3.) However, as



                                         2
discussed below, it is apparent from the Complaint that the court lacks subject
matter jurisdiction and this action must be dismissed.

A. Federal Question Jurisdiction

       Subject-matter jurisdiction is proper where a plaintiff asserts “[a] non-
frivolous claim of a right or remedy under a federal statute,” commonly referred to
as “federal question” jurisdiction. Northwest South Dakota Prod. Credit Ass’n v.
Smith, 784 F.2d 323, 325 (8th Cir. 1986). The mere suggestion of a federal
question is not sufficient to establish the jurisdiction of federal courts, rather, the
federal court’s jurisdiction must affirmatively appear clearly and distinctly. Bilal v.
Kaplan, 904 F.2d 14, 15 (8th Cir. 1990). Under 42 U.S.C. § 1983, a plaintiff must
allege the violation of a right secured by the Constitution or laws of the United
States and must show that the deprivation of that right was committed by a person
acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). Courts have
held that a private party’s actions can be considered state action, or actions under
color of state law, if the private party is a willful participant in joint activity with
the State to deny constitutional rights. See Magee v. Tr. of Hamline Univ, Minn.,
747 F.3d 532, 536 (8th Cir. 2014).

       Here, Kurtz does not set forth any allegation that could be liberally
construed to violate any federal statute. Moreover, even construing the Complaint
liberally, it simply does not contain allegations reasonably suggesting the
Defendants violated Kurtz’s constitutional rights while acting under color of state
law. Accordingly, Kurtz’s allegations do not establish that federal question
jurisdiction exists in this matter.

B. Diversity of Citizenship Jurisdiction

      Subject-matter jurisdiction may be proper in federal court pursuant to 28
U.S.C. § 1332, commonly referred to as “diversity of citizenship” jurisdiction. For
purposes of 28 U.S.C. § 1332, “diversity of citizenship” means that “the

                                           3
citizenship of each plaintiff is different from the citizenship of each defendant.”
Ryan v. Schneider Nat’l Carriers, Inc., 263 F.3d 816, 819 (8th Cir. 2001) (citation
omitted). In addition, the amount in controversy must be greater than $75,000.00
for diversity of citizenship jurisdiction. 28 U.S.C. § 1332(a).

      Here, Kurtz has alleged an amount in controversy far below the requisite
$75,000.00 amount. Also, Kurtz has provided a Nebraska address for himself and
Nebraska addresses for Defendants Plog and Baldwin. (See Filing No. 1 at
CM/ECF p. 2.) As a result, the Complaint’s allegations fail to establish that
subject-matter jurisdiction is proper pursuant to 28 U.S.C. § 1332.

                               IV. CONCLUSION

       As this court has previously acknowledged, Kurtz has a history of suing
private citizens for perceived wrongs, and he has been informed on numerous
occasions that jurisdiction must be proper in order for a case to proceed in this
court. See, e.g., Kurtz v. Baldwin, 8:18CV243; Kurtz v. Doe, 8:15CV331; Kurtz v.
Miller, 8:14CV139; Kurtz v. France, 8:14CV117; Kurtz v. Maryland, 8:13CV170;
Kurtz v. Akins, 8:08CV83. Despite repeated explanations of the jurisdictional
requirements for filing suit in this court, Kurtz has again filed an action without
any discernible basis for this court’s jurisdiction. Accordingly, the court will
dismiss Kurtz’s action for lack of subject matter jurisdiction without giving him an
opportunity to file an amended complaint because to do so would be futile.

      IT IS THEREFORE ORDERED that Plaintiff’s Complaint (filing no. 1) is
dismissed without prejudice. The court will enter judgment by a separate
document.




                                         4
Dated this 7th day of November, 2018.

                                    BY THE COURT:

                                    s/ Richard G. Kopf
                                    Senior United States District Judge




                                5
